DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 11/4/21 has been entered. 
	Claims 1-10 are pending in the application. 
Response to Arguments
3.	Applicant’s arguments filed on 11/4/21 have been fully considered and are persuasive.  
In response to applicant's amendment persuasive arguments (see page 1, of the remarks filed on 11/4/21) and submission of terminal disclosure filed 11/4/21 to obviate a double patenting rejection of claims 1, 2, and 8 over a pending application 11,087,157. The double patenting rejection is withdrawn and all the pending claims 1-10 are now allowed.
	
					Terminal Disclaimer
4.	The terminal disclaimer filed on 11/4/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 11,087,157 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1 -10, are allowed.  
In response to applicant's amendment persuasive arguments (see page 1, of the remarks filed on 11/4/21) and submission of terminal disclosure filed 11/4/21 to obviate a double patenting rejection of claim 1, 2 and 8 over a pending application 11,087,157. The double patenting rejection is withdrawn and all the pending claims 1-10 are now allowed.
	
	
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance,”







Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669